Citation Nr: 0935280	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-10 438A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for Type II diabetes mellitus with peripheral 
neuropathy of the bilateral lower extremities.

2.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia patella of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to May 1964, 
and from May 1968 to February 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision, in 
which the RO granted service connection for diabetes mellitus 
and assigned a 20 percent initial rating, effective June 4, 
2003.  The RO also denied a disability rating higher than 10 
percent for left chondromalacia patella, denied a TDIU, and 
denied claims for service connection for myelogenous 
leukemia, and diabetic retinopathy.  The Veteran filed a 
notice of disagreement (NOD) in September 2004, and the RO 
issued a statement of the case (SOC) in March 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2005.  Although the 
SOC included the claims for service connection for 
myelogenous leukemia, and diabetic retinopathy, on the VA 
Form 9, the Veteran was specific as to the appeals he wished 
to perfect.  He listed only the three claims set out on the 
title page, above.  

In December 2008, the RO granted service connection for 
bilateral lower extremity peripheral neuropathy as a diabetic 
complication, but did not assign a separate compensable 
rating.  Rather, pursuant to instructions in the rating 
schedule, the RO rated such noncompensable disability as part 
of the service-connected diabetes mellitus.  The RO also 
continued the denial of the claims for a TDIU and for a 
rating in excess of 10 percent for left chondromalacia 
patella (as reflected in a supplemental SOC).

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the 
Veteran's left lower extremity peripheral neuropathy has been 
manifested by numbness and tingling, which interferes with 
walking and activities of daily life, that is analogous to 
mild incomplete paralysis of the posterior tibial nerve; the 
right lower extremity peripheral neuropathy has been 
manifested by subjective reports of some numbness and 
tingling that does not interfere with walking and activities 
of daily life.  

2.  For the entire initial rating period on appeal, the 
Veteran's diabetes mellitus has been manifested by the need 
for restricted diet and insulin, but without necessity of 
regulation of activities.  

3.  Pertinent to the June 2003 claim for increase, the 
Veteran's chondromalacia patella of the left knee has been 
manifested by extension to 0 degrees without pain, and 
flexion to 80 degrees, with onset of pain at 80 degrees, and 
without objective evidence of lateral instability or 
subluxation.  

4.  The Veteran does not meet the schedular requirements for 
a TDIU for any period.  

5.  Pertinent to the June 4, 2003 claim for a TDIU, the 
Veteran's service-connected disabilities have not been shown 
to preclude substantially gainful employment for any period.  




CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for 
peripheral neuropathy of the left lower extremity have been 
met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8525 (2008).  

2.  The criteria for an initial evaluation in excess of 20 
percent for Type II diabetes mellitus, with right lower 
extremity peripheral neuropathy, have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2008).  

3.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5260 (2008).  

4.  The criteria for a TDIU have not been met for any period.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  The Board notes that, effective 
May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

In rating cases (to include a claim for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claim for 
service connection for diabetes mellitus, the claim for 
increase for the left knee disability, and the claim for a 
TDIU, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the July 2003 letter.  A supplemental letter was sent in 
February 2005, and a March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  After issuance of the 
March 2006 letter, and opportunity for the Veteran to 
respond, the December 2008 supplemental SOC reflects 
readjudication of each claim.  In hearing testimony, and in 
correspondence comprising the NOD, and included with the VA 
Form 9, the Veteran specifically discussed the requirements 
for a higher rating for chondromalacia patella of the left 
knee, as well as the requirements for a TDIU.  He also 
discussed the evidence offered in support of those claims.  
Given the Veteran's statements regarding his chondromalacia 
patella of the left knee and TDIU claims, the Board finds 
that, the record also indicates that the Veteran has 
demonstrated that he has actual knowledge of the information 
and evidence needed to establish each claim.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter herein decided.  Pertinent 
medical evidence associated with the claims file consists of 
VA treatment records, records from the Social Security 
Administration (SSA), and the reports of VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's Board hearing, along with 
various statements submitted by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted.  In summary, the duties to notify and 
assist have been considered and satisfied.  

II.  Analysis

A.  Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Regarding 
increased rating claims, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  Where the question for 
consideration is entitlement to a higher initial rating 
assigned from the grant of service connection, evaluation of 
all the evidence is to be considered as it bears on the level 
of severity of disability during the initial rating period 
since the grant of service connection to determine whether a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
warranted for any period.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

1.  Separate Compensable Rating for Peripheral Neuropathy

Service connection for bilateral peripheral neuropathy of the 
feet, as a diabetic complication, was granted in December 
2008, with a noncompensable (0 percent) rating assigned for 
each lower extremity, effective February 8, 2007.  The 
Veteran is appealing the original assignment of a 
noncompensable rating.  Because peripheral neuropathy of each 
extremity was assessed by the RO as noncompensably disabling, 
this disability was rated as part of the service-connected 
diabetes mellitus.  Because this is an initial rating appeal 
from the grant of service connection for bilateral peripheral 
neuropathy and assignment of initial noncompensable rating, 
the severity of bilateral peripheral neuropathy shall be 
considered from the initial assignment of the disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

The report of a VA examination in February 2007 reveals the 
Veteran's subjective reports of experiencing the sensation of 
tingling in his feet for the previous year, which was 
described as paresthesias; however, objective findings at 
that time of examination were essentially normal.  There was 
no motor or sensory loss, lower extremity reflexes were all 
2+, and muscle strength was 4 out of 5 in the lower 
extremities.  

At the June 209 personal hearing, the Veteran testified 
generally that his symptoms of numbness and tingling had 
worsened in the past 6 to 8 months, but testified more 
specifically that the symptoms were worse regarding the left 
foot, and that he did not experience significant symptoms in 
the right foot.  The Veteran testified that, once the 
symptoms start in his left foot, he has to rest before they 
will improve.  The Veteran described his level of impairment 
as moderate.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, which deals 
with complete and incomplete paralysis of the muscles of the 
sole of the foot, a 10 percent rating is warranted for either 
mild or moderate impairment.  A 20 percent rating is for 
application where the impairment is severe.  A 30 percent 
rating is available for complete paralysis of all muscles of 
the sole of the foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened, plantar flexion is impaired.  

Based on the Veteran's testimony, reported history of 
complaints, clinical findings, and his reports of functional 
impairment, the Board concludes that the criteria for a 
separate 10 percent rating for the left lower extremity are 
met for the entire period of initial rating appeal.  

In view of his description of symptomatology of numbness and 
tingling in the left foot and toes, which interferes with 
walking and daily activities, the Board believes that an 
assessment of mild impairment most closely approximates the 
reported symptomatology.  The Board also notes that, when, as 
in this case, involvement is wholly sensory, the rating 
should be for the mild or at most, the moderate degree.  
38 C.F.R. § 4.124a (note applicable to peripheral nerves).  
In this case, although the Veteran believes that his overall 
level of impairment is moderate, he has not described such 
symptoms as would demonstrate more than mild impairment.  For 
these reasons, the Board finds that, for the entire initial 
rating period on appeal, the Veteran's left lower extremity 
peripheral neuropathy has been manifested by numbness and 
tingling, which interferes with walking and activities of 
daily life, that is analogous to mild incomplete paralysis of 
the posterior tibial nerve, as required for a 10 percent 
disability rating under Diagnostic Code 8525.  38 C.F.R. 
§ 4.124a.

The Board has considered other diagnostic codes governing the 
nerves of the lower extremities; however, no other code 
provides for a rating higher than 10 percent for mild 
impairment.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520-
8524, 8526-8530.  Accordingly, the Board concludes that a 
separate 10 percent rating, but not higher, is warranted for 
left lower extremity peripheral neuropathy.  

The Board also finds that a separate compensable rating is 
not warranted for right lower extremity peripheral neuropathy 
because there is no evidence of significant impairment of the 
right lower extremity, and no contention of such impairment 
on the Veteran's part.  For the entire initial rating period 
on appeal, the Veteran's right lower extremity peripheral 
neuropathy has been manifested by subjective reports of some 
numbness and tingling that does not interfere with walking 
and activities of daily life.  The service-connected 
peripheral neuropathy of the right lower extremity remains a 
noncompensable component of the rating for diabetes mellitus.  
The Board has considered other diagnostic codes governing the 
nerves of the lower extremities; however, the evidence does 
not show symptomatology for any period that would warrant a 
separate compensable rating for right lower extremity 
peripheral neuropathy.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520-8524, 8526-8530.

2.  Initial Rating for Diabetes Mellitus (including RLE 
peripheral neuropathy)

Service connection for diabetes mellitus was awarded in an 
August 2003 rating decision.  The RO assigned a 20 percent 
initial disability rating, effective June 4, 2003.  The 
Veteran is appealing the original assignment of the 20 
percent rating.  As such, the severity of the disabilities at 
issue shall be considered from the initial assignment of the 
disability ratings to the present time.  See Fenderson. at 
126.  

As an initial matter, based on the decision of the Board, the 
Veteran will now receive a separate 10 percent (compensable) 
rating for peripheral neuropathy of the left foot, which has 
been associated with the service-connected diabetes mellitus.  
Thus, any symptomatology related to this disorder no longer 
may be considered in the assignment of the rating for 
diabetes mellitus.  See 38 C.F.R. § 4.14 (the evaluation of 
the same disability under various diagnoses is to be 
avoided).  Moreover, as discussed above, because the 
Veteran's service-connected diabetic complication of right 
lower extremity peripheral neuropathy remains noncompensably 
disabling, it will continue to be rated with the service-
connected diabetes mellitus, as a noncompensable complication 
of the diabetes mellitus.  

Additionally, the Board notes that the service-connected 
diabetes mellitus does not include diabetic retinopathy or 
other eye disability.  The reports of VA examinations in 
April 2008 and August 2003 reveal that the Veteran does not 
in fact have retinopathy.  The April 2008 report reveals that 
he does have glaucoma, cataracts, blepharachalasis, and 
refractive error.  The August 2003 report includes diagnoses 
of refractive error and presbyopia; however, a November 2008 
addendum reveals that the current eye diagnoses are not 
related to the service-connected diabetes mellitus.  This is 
the only medical opinion addressing this matter.  

The Veteran's Type II diabetes mellitus was initially rated 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913, which provides that a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is available for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is available for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to 
diabetic car providers, plus complications that would not be 
compensated if separately evaluated.  A 100 percent rating is 
available for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would not be compensated if separately 
evaluated.  38 C.F.R. § 4.119. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's Type II diabetes mellitus has, 
for the entire period of initial rating, more closely 
approximated the criteria for the current 20 percent rating.  
38 C.F.R. § 4.7.  For the entire initial rating period on 
appeal, the Veteran's diabetes mellitus has been manifested 
by the need for restricted diet and insulin, but without 
necessity of regulation of activities, which is required for 
a 40 percent disability rating under Diagnostic Code 7913.  
38 C.F.R. § 4.119. 

In so finding, the Board notes primarily a February 2007 
medical opinion that the Veteran's diabetes should not 
interfere with various physical and/or sedentary work.  The 
Veteran was found not to be restricted in his ability to 
perform strenuous activities.  Although the Veteran contends 
that his diabetes has resulted in restriction of activities, 
the weight of the evidence is against this conclusion.  The 
hearing transcript indicates the Veteran's assertion that his 
doctor told him verbally that he cannot mow the yard, and 
cannot take his garbage to the street and back; however, such 
instructions are not provided in the treatment records, and 
the evidence does not show that any such limitations are 
caused by service-connected diabetes mellitus.  To the 
contrary, the competent evidence, including VA outpatient 
reports in June 2003 and August 2004, reveals that the 
Veteran has been encouraged to exercise more, and to be more 
active.  In light of this evidence, the Board concludes that 
in this case the Veteran's diabetes mellitus does not require 
the regulation of activities.  

The Board acknowledges the Veteran's assertion, included in 
the VA Form 9, that his diabetes now requires insulin; 
however, as noted above, a rating at the current 20 percent 
level specifically contemplates diabetes mellitus requiring 
insulin and restricted diet.  Therefore, the requirement of 
insulin does not suggest entitlement to any higher rating.  
For these reasons, the Board finds that the criteria for a 40 
percent rating for diabetes mellitus (including peripheral 
neuropathy of the right lower extremity) under Diagnostic 
Code 7913 have not been met for any period of initial rating.  
38 C.F.R. § 4.119.

3.  Increased Rating for Left Knee Disability

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Standard knee range 
of motion is from 0 degrees (extension) to 140 degrees 
(flexion).  See 38 C.F.R. § 4.71, Plate II.  

The Veteran's chondromalacia patella of the left knee has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
for limitation of flexion.  Diagnostic Code 5260 authorizes a 
10 percent rating for limited flexion of the leg to 45 
degrees.  A 20 percent rating is authorized for limited 
flexion to 30 degrees.  A 30 percent rating is authorized for 
limited flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

In addition, under Diagnostic Code 5261, a 10 percent rating 
requires extension limited to 10 degrees.  A 20 percent 
rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 
40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected chondromalacia patella of the left knee is not 
warranted at any point pertinent to the increased rating 
claim on appeal.  The Veteran's chondromalacia patella of the 
left knee has been manifested by extension to 0 degrees 
without pain, and flexion to 80 degrees, with onset of pain 
at 80 degrees, and without objective evidence of lateral 
instability or subluxation.  

The evidence reflects that on VA examination in August 2003, 
the Veteran had range of motion from 0 to 140 degrees.  The 
report of a February 2007 VA examination shows extension to 0 
degrees without pain, and flexion to 80 degrees before onset 
of pain.  After repetitive use, motion decreased to 70 
degrees.  He had 4 out of 5 strength in the lower 
extremities, with no muscle atrophy, and no abnormal muscle 
tone or bulk.  As the examiner reported range of motion 
before onset of pain, the Board is thus taking into 
consideration the extent of functional loss due to pain and 
fatigue, consistent with 38 C.F.R. §§ 4.40, 4.45 and DeLuca.. 

Also notable in terms of DeLuca, on the NOD, the Veteran 
stated that his knee was "going out" due to pain and 
fatigue.  Indeed, the February 2007 VA examiner found that 
the effect of the left knee disability on chores, exercise 
and sports was severe.  However, the effect on recreation and 
traveling was only moderate, and there was found to be no 
effect on feeding, bathing, dressing, toileting, or grooming.  
On balance, the Board believes that these findings are 
consistent with the objective measurements discussed above, 
and with the 10 percent rating assigned.  

Based on the measured range of pain-free flexion and 
extension, the Board concludes that the Veteran's impairment 
of left knee motion more nearly approximates the criteria for 
a noncompensable rating than those for either the 10 percent 
or 20 percent rating.  There is no basis to assign either a 
higher rating, or a separate compensable rating under 
Diagnostic Codes 5260 or 5261.  It is unclear whether the 
Veteran has arthritis of the left knee.  Nevertheless, a 10 
percent rating is already in effect for the entire period, 
and the Veteran is currently rated on the basis of limitation 
of motion.  As such, the provisions of Diagnostic Code 5003 
do not provide for a higher rating than the 10 percent rating 
already assigned.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The VA General Counsel has held that a claimant 
who has arthritis (resulting in limited or painful motion) 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The 
VA General Counsel has further held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004.

With respect to a rating under Diagnostic Code 5257, the 
Veteran stated in his NOD that his left knee was unstable; 
however, he did not indicate lateral instability, as 
contemplated under Diagnostic Code 5257, but stated that his 
knee was "going out" due to pain and fatigue.  The August 
2003 examiner found no swelling or tenderness, with mild 
overall loss of function.  The McMurray test was slightly 
positive; however, in February 2007, there was no joint 
laxity found on examination, and there do not appear to be 
any other findings consistent with subluxation or lateral 
instability of the left knee.  In sum, the symptoms reported 
by the Veteran appear to be the kind of symptoms contemplated 
under the Deluca factors, rather than true lateral 
instability or subluxation.  Thus, there is no basis to 
assign a higher rating or a separate compensable rating under 
for recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

No other diagnostic code provides a basis for assignment of a 
rating in excess of 10 percent for the left knee disability.  
Disabilities of the knee and leg are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263; however, several of 
these diagnostic codes are not applicable to the Veteran's 
service-connected chondromalacia patella of the left knee.  
It is neither contended nor shown that the Veteran's service-
connected left knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively, provide no basis for assignment 
of any higher rating.  

4.  Extraschedular Considerations

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
during the periods on appeal, the Veteran's diabetes, lower 
extremity peripheral neuropathy, or his chondromalacia 
patella of the left knee, have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  These disabilities have not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating at each stage), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, in the absence of any evidence of the 
factors noted above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's diabetes, left lower extremity 
peripheral neuropathy, or chondromalacia patella of the left 
knee, pursuant to Hart or Fenderson (each cited above), and 
these claims must be denied.  

B.  TDIU

Total disability ratings based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities consist of 
diabetes mellitus, which is rated as 20 percent disabling, 
peripheral neuropathy of the left lower extremity, rated as 
10 percent disabling, and left knee disability, rated as 10 
percent disabling..  The combined rating since June 4, 2003 
is 30 percent.  Consequently, the Veteran does not meet the 
minimum percentage requirements under 38 C.F.R. § 4.16(a).  

However, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  Hence, consideration of whether the Veteran is, in 
fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a TDIU are not met for any 
period.  As discussed above, findings on examination in 
February 2007 indicate that the Veteran's diabetes should not 
interfere with various physical and/or sedentary work, and, 
although his left knee disability may interfere with physical 
employment, it does not preclude sedentary work.  Such a 
finding is clearly inconsistent with a conclusion that the 
Veteran's service-connected disabilities render him 
unemployable.  

The Board acknowledges that the Veteran is in fact 
unemployed, and has been found by SSA to be disabled; 
however, "unemployed" does not mean "unemployable."  
Moreover, SSA's determination appears to be based on a 
primary diagnosis of chronic myelogenous leukemia, and a 
secondary diagnosis of degenerative disc disease of the 
lumbar spine, neither of which is a service-connected 
disability.  Hence, SSA's disability finding is not 
considered probative of his claim for a TDIU.    
 
Thus, the objective evidence of record is not supportive of 
the Veteran's claim, and the Veteran has not presented or 
alluded to the existence of any other objective evidence or 
opinion that even suggests that the Veteran is, in fact, 
unemployable due to his service-connected disabilities.  As 
the evidence fails to establish that the Veteran's service-
connected disabilities preclude substantially gainful 
employment, 


the criteria for a TDIU are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as a preponderance of the evidence is 
against the claim for TDIU, that doctrine is not applicable.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A separate 10 percent rating for peripheral neuropathy of the 
left lower extremity is granted.    

An initial rating higher than 20 percent for diabetes 
mellitus is denied.

A disability rating higher than 10 percent for chondromalacia 
patella of the left knee is denied.

A TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


